Name: Council Regulation (EEC) No 1418/82 of 18 May 1982 fixing the target prices and intervention prices for colza and rape seed and sunflower seed for the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/ 14 Official Journal of the European Communities 12 . 6 . 82 COUNCIL REGULATION (EEC) No 1418/82 of 18 May 1982 fixing the target prices and intervention prices for colza and rape seed and sunflower seed for the 1982/83 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, lties ; whereas the latter should be laid down in rela ­ tion to the average qualities of the seeds harvested in the Community ; whereas, for colza and rape seed and sunflower seed, the quality laid down for the 1981 /82 marketing year meets these requirements and can accordingly be used for the following mar ­ keting year, HAS ADOPTED THIS REGULATION : Article 1 For the 1982/83 marketing year, the target prices and the intervention prices for colza and rape seed and sunflower seed shall be as follows : (a) Colza and rape seeds : ECU/lOOkg  target price 46 ¢ 39  intervention price 42-13 (b) Sunflower seeds :  target price 54 ¢ 44  intervention price 49 - 73 . Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation No 136/ 66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats 0), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 22 (4) thereof, Having regard to the proposal from the Commis ­ sion, Having regard to the opinion of the European Parliament (3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas , when the target prices and intervention prices for colza and rape seed and sunflower seed are fixed, account should be taken of the objectives of the common agricultural policy and of the contri ­ bution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are , in particular, to ensure a fair standard of living for the agricultural Community, to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the intervention price must be fixed in accordance with the criteria laid down in Article 24(1 ) of Regulation (EEC) No 136/ 66/EEC ; Whereas application of these criteria entails fixing the target price and intervention price for colza and rape seed and for sunflower seed at a higher level than that adopted for the preceding marketing year ; Whereas the prices of colza and rape seed and sun ­ flower seed must be fixed for specific standard qual ­ Article 2 The prices referred to in Article 1 relate to seeds in bulk of sound, fair and marketable quality : (a) with an impurity content of 2 % and, for seeds as such, humidity and oil contents of 9 % and 40 % respectively in the case of colza and rape seeds ; (b) with an impurity content of 2 % and, for seeds as such, humidity and oil contents of 1 0 % and 40 % respectively in the case of sunflower seeds . Article 3 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982 . For the Council The President P. de KEERSMAEKER ( i ) OJ No 172, 30. 9 . 1966, p . 3025/66 . (2) See page 6 of this Official Journal . P) OJ No C 104, 26. 4. 1982, p . 25 . (4 ) OJ No C 114,6. 5 . 1982, p . 1 .